UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7033


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

OLANDUS BROADWAY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:08-cr-00010-MR-2)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Olandus Broadway, Appellant Pro Se.  C. Nicks Williams, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Olandus    Broadway      appeals   the   district      court’s    order

denying his motion for reduction of sentence filed pursuant to

18 U.S.C. § 3582(c) (2006).             We have reviewed the record and

find   no   reversible      error.      Accordingly,       we    affirm   for    the

reasons     stated    by    the   district     court.       United      States    v.

Broadway, No. 3:08-cr-00010-MR-2 (W.D.N.C. May 21, 2009).                         We

dispense     with    oral    argument    because     the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2